DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Response dated 11/18/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 11, 13, 16, 18, 22, 23, 26, 33-34, 36 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of being unpatentable over Leong et al (Fabrication of porous polymeric matrix drug delivery devices using the selective laser sintering technique; Proc Instn Mech Engrs Vol 2015, Part H) as evidenced by J. Betka et al (Lasers in otorhinolaryngology (ORL); Lasers for Medical Applications, 2013) in view of Popplewell et al(US 2018/0110250 hereafter Popplewell).
0C (pg 193-194).  Methylene Blue dye is used to model drug release and as a dye would absorb the laser energy (pg 193).  The CO2 laser used in the process has a wavelength of 10.6 µm (Table 18.1 of Betka).  The reference establishes that any material that can be powdered can be used in the formation of drug delivery devices via the sintering process (Conclusion).
While Leong discloses a process for making an oral formulation by comprising a powder bed fusing selective 3D printing of a powder mixture comprising a drug, excipient and an absorbent material that absorbs electromagnetic radiation at a wavelength of the laser. The reference discloses these features but discloses different polymers than the instant claims. The use of these specific polymers for the purpose of making an oral tablet. The use of said polymers are seen in Popplewell patent. 
Popplewell discloses an oral tablet produces by 3D printing comprising fused deposition, or laminate object manufacturing systems [0033, 0047]. The oral formulation comprises a drug, polymer excipient and absorbing materials [0053-0068, 0081]. The absorbent material includes silicates and metal oxides [0068]. The drug can be present from 0.5-80% [0108]. The excipient consists of a polymer including polyethylene oxide, hydroxypropylmethylcellulose and gelatin [0055-0056]. These polymers are useful because they have glass transition temperatures below 250°C, from 75-165°C and are the workable ranges of the printing processes (0054-0055, claims]. The oral dosage forms comprise a laminated core with multiple layers [Examples]. The printers operate with a surface temperature as low as 100°C [claims]. It would have been obvious to apply these polymers to the process of Leong in order to produce a wide range of oral formulations including toothpaste, candy, or dissolvable strips [0260-0264].

With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable process for making oral dosage forms with reduced degradation and controllable release profiles. It would have been obvious to apply the polymers of Popplewell into the process of Leong as they disclose similar polymeric materials for use in the same SLS process. There would have been a reasonable expectation of success since the materials are so similar including the same polymers. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable means of producing oral dosage forms with reduced drug degradation.
Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive. Applicant argues that the combination of prior art does not render the claim obvious since Leong does not disclose a powdered absorbing material as required by the instant claims.
Regarding this argument, it remains the position of the Examiner that the combination continues to render the claims obvious.  While Leong discloses the use of methylene blue solution to model a drug release profile, Popplewell discloses powdered ingredients including the drug and excipients that would all be sintered in a powder bed fusion selective laser #D printer.  Leong provides .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618